Citation Nr: 0632636	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2000 and November 2001 rating decisions of the 
RO.  


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from residuals 
of a right foot injury.

2.  The veteran is not shown of be suffering from residuals 
of a neck injury; cervical spine findings are related to the 
aging process.

3.  Bilateral hearing loss is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of a a right foot injury 
are not due to disease or injury that was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The veteran's claimed residuals of a neck injury are not 
due to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The veteran's bilateral hearing loss is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in August 2001 and July 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims, 
effectively informing him to submit any relevant evidence in 
his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  The July 2006 letter outlined 
disability ratings and effective dates as mandated by the 
Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private and VA medical records.  The RO also 
arranged for VA medical examinations in furtherance of the 
veteran's claims.  In April 2006, the veteran asked the RO to 
obtain medical records from the VA hospital in Huntington, 
West Virginia.  Those records were already on file when the 
veteran's request was made.  There is no indication that 
there is any outstanding evidence relevant to the claims 
decided herein.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

When a veteran served continuously for 90 days or more during 
a period of war or during peacetime service after December 
31, 1946, and sensorineural hearing loss becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Right foot

In August 1963, the veteran dropped a weight on his right 
foot.  X-ray findings were negative, and he was treated with 
an ace bandage.  Prior to separation, in his June 1965 report 
of medical history, the veteran expressed no relevant 
complaints.  The examiner noted explicitly, "No significant 
history of desease [sic] or injury."  The medical 
examination report completed prior to separation indicated no 
disabilities and reflected only a scar on the base of the 
nose.  On separation, the veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the 
military medical profile system).

In March 2004, the veteran underwent a VA medical 
examination.  In the examination report, the examiner 
indicated that an X-ray study of the right foot revealed no 
acute bony abnormalities.  The examiner commented that the 
veteran suffered a right foot injury during service but 
opined that such injury was acute and transitory.  The 
examiner based this opinion on the fact that the veteran 
sought no continuing right foot treatment in service or 
thereafter.  The examiner reiterated his opinion that the 
veteran's right foot injury in service was acute and 
transitory in a May 2004 addendum to the March 2004 
examination report.

It appears that the veteran has no current disability of the 
left foot.  In the absence of a presently manifested 
disability, service connection cannot be granted.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  Because a 
disability of the right foot has not been shown, service 
connection for residuals of a right foot injury is denied.

The veteran might well believe that he suffers from residuals 
of a right foot injury.  The veteran, however, is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in March 2004, a VA examiner opined 
essentially that the veteran suffered from no residuals of a 
right foot injury in service.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Neck

The service medical records make no reference to the neck.  
On separation, indeed, a perfect PULHES physical profile was 
assessed.  See Hanson, supra.  

On March 2004 VA medical examination, the veteran reported a 
neck injury in service.  An X-ray study of the neck revealed 
degenerative changes.  The examiner opined that the 
degenerative changes in the cervical spine were related to 
the aging process rather than to service.  The examiner based 
his opinion on the fact that no injury of the cervical spine 
was apparent from a review of the service medical records.  
In a May 2004 addendum to the March 2004 VA medical 
examination report, the examiner again asserted that cervical 
spine degenerative changes were unrelated to service, as 
cervical spine problems were not apparent until decades after 
service.  

The veteran is not competent to render medical opinions upon 
which the Board may rely.  Espiritu, supra.  Thus, the Board 
cannot credit his opinion regarding the origins of his neck 
disability.  The competent medical evidence reflects an 
opinion that the veteran's cervical spine disability is age 
related.  As a non-service etiology has been suggested, 
service connection for residuals of an alleged in-service 
neck injury is denied.  38 C.F.R. § .3.303.

Because the record contains no competent medical evidence in 
the veteran's favor, the preponderance of the evidence is 
against the claim, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107; 3.102.  

Bilateral hearing loss 

The service medical records reflect no complaint of hearing 
loss or findings thereof.  On separation from service, the 
veteran's hearing was as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10

15
LEFT
10
10
10

10

In May 1992, a private audiologist noted a history of post-
service noise exposure during years of employment in a coal 
mine.  According to the audiologist, the veteran's hearing 
was virtually normal in the lower frequencies and moderate 
hearing loss beyond 1000 Hertz.  

On March 2004 VA fee-basis audiologic examination, the 
veteran reported that he began to notice hearing loss in 
service.  Audiologic examination results were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
25
55
60
LEFT
10
15
35
60
60

Right ear speech recognition was 92 percent, and left ear 
speech recognition was 84 percent.  The claims file was 
unavailable to the examination, and based on a history 
provided by the veteran, the examiner opined that the 
veteran's hearing loss was at least as likely as not related 
to service.

Upon review of the claims file later that month, the examiner 
opined that the veteran's hearing loss was not related to 
service.  The examiner explained that hearing was normal 
bilaterally on separation from service and that the veteran 
was exposed to occupational noise after service.  Based on 
the information gleaned from a review of the file, therefore, 
the examiner concluded that the veteran's bilateral hearing 
loss was unrelated to service.  

The veteran's bilateral hearing loss falls within the 
definition of hearing loss under VA regulations.  38 C.F.R. 
§ 3.385.  However, because there is no nexus between 
bilateral hearing loss and service, service connection for 
the veteran's bilateral hearing loss is denied.  38 C.F.R. 
§ 3.303.  Further, there is no competent medical evidence 
that the hearing loss manifested within one year of discharge 
from service.  Hearing loss was first shown many years after 
service.  Therefore, a preponderance of the evidence is 
against service connection for hearing loss on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Board recognizes that the fee-basis examiner initially 
opined that the veteran's bilateral hearing loss was related 
to service.  This opinion was based not upon a review of the 
record but rather upon a history provided by the veteran, and 
the Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

The veteran's opinion regarding the etiology of his bilateral 
hearing loss and the professional opinion based solely on a 
history provided by him are not probative of the issue at 
hand.  Id.; Swann, supra; Espiritu, supra.  The only 
competent professional opinion is against the veteran's 
claim.  Thus the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule does not apply.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107; 3.102.


ORDER

The appeal is denied.



                        
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


